—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Golar, J.), dated March 23, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint, and denied their cross motion to amend their complaint and bill of particulars.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ cross motion to amend their complaint and bill of particulars. While it is recognized that leave to amend a pleading may be freely granted (see, CPLR 3025 [a]), leave should be denied as a matter of law where, as here, the proposed amendment is plainly lacking in merit (see, Parisi v Leppard, 237 AD2d 419; McKiernan v McKiernan, 207 AD2d 825). In addition, the Supreme Court properly granted the defendants’ motion for summary judgment. Any failure by the defendants to maintain their premises was not a proximate cause of the infant plaintiff’s injuries (see, Rizzi v Scarsdale Leasing Corp., 223 AD2d 696). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.